         Case 4:17-cr-00094-GKF Document 55 Filed in USDC ND/OK on 10/04/19 Page 1 of 1


                                                  UNITED STATES DISTRICT COURT
                                              NORTHERN DISTRICT OF OKLAHOMA

          United States of America,
                                                       Plaintiff,       Case Number: 17-cr-94-GKF

          vs.                                                           Date: 10-4-2019
                                                                        Court Time: 9:30 a.m.
          Jose Rawdon Trujillo,                                         Actual Court Time: 9:29 - 9:46 a.m.
                                                     Defendant.

                                                 MINUTE SHEET - SENTENCING
 Gregory K. Frizzell, U.S. District Judge                           K. Perkins, Deputy Clerk               Brian Neil, Reporter
Counsel for Plaintiff: Allen Litchfield
Counsel for Defendant: Scott Graham, Appt.
Probation Officer: Tony Marsh

[x]   Defendant appears in person with counsel          [] Counsel waived              [] Contested          [x] Uncontested
[x]   Plaintiff & Defendant reviewed PSI:               [] Objs by: [] Pltf [] Deft; [x] No Objs; [x] Court adopts/accepts
[x]   18:3553 Findings re: PSI/Sentence made;           [x] Plea Agreement accepted
[x]   Sentence re: Guideline;                 [x] Departure: [] Variance: [] Upward [x] Downward; [x] Findings made
[x]   Defendant and counsel asked if they care to say anything before sentence is pronounced, and no cause to the contrary being shown
[x]   Motion [Doc. #54]: Granted

SENTENCE: As to Counts          1-9       of the Indictment:

[x] Bureau of Prison for a term of Time Served each Counts 1 - 9 [x] Concurrently each with each other
[x] Supervised Release for a term of 3 years each Counts 1 - 9   [x] Concurrently each with each other
[] Fine:                                       $                 [] W ith Interest     [] Interest Waived [x] Not Imposed
[] Restitution:                                $                 [] W ith Interest     [] Interest Waived [] Not Applicable
[x] Special Monetary Assessment:               $ 900 ($100 each Counts 1 - 9) [x] Due Immediately [] As Directed:      [] N/A

STANDARD CONDITIONS as previously adopted by this court including the following additional conditions:

[x] Controlled Substances (shall not illegally possess):     [x] Drug Testing [] Drug Testing Waived
[x] Firearm, Ammunition, et al. (shall not possess)          [] Special Computer Restriction Conditions
[x] DNA Sample (cooperate with and submit to collection)[] Special Financial Conditions [] Restitution Conditions
[] Alcohol Abstinence Condition                              [x] Special Search and Seizure Conditions
[] Immigration/Naturalization Conditions                     [] Special Sex Offender Conditions
[] Workforce Development Condition                           [x] Special Substance Abuse and Testing Conditions
[x] Mental Health Treatment Conditions                       [] To include inpatient treatment
[] Special Gambling Restriction Conditions                   [] To include treatment program for gambling addiction
[] Community Service Conditions:                             For        hours to be performed
[] Community Confinement Conditions:                         For        months in confinement and allowed to maintain employment
[] Curfew Condition:        [] Home Detention Condition: For            months to commence within            hours of sentencing/release
                                                             from imprisonment and to include electronic monitoring at the discretion
                                                             of the Probation Officer.
                                                             Entire cost of the electronic monitoring shall be paid by: [] Prob [] Deft
****************************************************************************************************************
[x] Defendant advised of right to appeal                     Court recommends to BOP:
[] Defendant gives oral notice of appeal                     [] Designate a facility located near or in:
[x] Appeal affidavit required                                [] Residential Drug Abuse Treatment [] Mental/Medical Evaluation
                                                             [] Other:
[] Bond exonerated                                           [] Appeal Bond set: $           ([] Cash or [] Surety); [] Findings made
[] Deft to self surrender to designated institution by noon on:               , U.S.M. to advise of institution;       [] Findings made
[] Remaining counts ordered dismissed:
[x] Defendant released on SR conditions
Additional Minutes:




Minute Sheet Sentencing                                                                                                    CR-01b (10/17)
